
	

113 HR 2352 IH: Eleanor Smith Inclusive Home Design Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2352
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Ms. Schakowsky (for
			 herself, Mr. Carson of Indiana,
			 Mr. Ellison,
			 Mr. Langevin,
			 Ms. Moore,
			 Ms. Norton, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require all newly constructed, federally assisted,
		  single-family houses and town houses to meet minimum standards of visitability
		  for persons with disabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Eleanor Smith Inclusive Home Design
			 Act of 2013.
		2.DefinitionsAs used in this Act:
			(1)Covered dwelling
			 unitThe term covered dwelling unit means a dwelling
			 unit that—
				(A)is a detached
			 single family house, a townhouse or multi-level dwelling unit (whether detached
			 or attached to other units or structures), or a ground-floor unit in a building
			 of three or fewer dwelling units;
				(B)is designed as, or
			 intended for occupancy as, a residence;
				(C)was designed,
			 constructed, or commissioned, contracted or otherwise arranged for
			 construction, by any person or entity who, at any time before the design or
			 construction, received or was guaranteed Federal financial assistance for any
			 program or activity; and
				(D)is made available
			 for first occupancy after the expiration of the one-year period beginning on
			 the date of the enactment of this Act.
				(2)Federal
			 financial assistanceThe term Federal financial
			 assistance means—
				(A)any assistance
			 that is provided or otherwise made available by the Secretary of Housing and
			 Urban Development or the Secretary of Veterans Affairs, or any program or
			 activity or such agencies, through any grant, loan, contract, or any other
			 arrangement, after the expiration of the one-year period beginning on the date
			 of the enactment of this Act, including—
					(i)grants, subsidies,
			 or any other funds;
					(ii)services of
			 Federal personnel;
					(iii)real or personal
			 property or any interest in or use of such property, including—
						(I)transfers or
			 leases of the property for less than the fair market value or for reduced
			 consideration; and
						(II)proceeds from a
			 subsequent transfer or lease of the property if the Federal share of its fair
			 market value is not returned to the Federal Government;
						(iv)any
			 tax credit, mortgage or loan guarantee or insurance; and
					(v)community
			 development funds in the form of obligations guaranteed under section 108 of
			 the Housing and Community Development Act of
			 1974 (42 U.S.C. 5308); or
					(B)any assistance
			 that is provided or otherwise made available by the Secretary of Agriculture
			 under title V of the Housing Act of
			 1949 (42 U.S.C. 1471 et seq.).
				(3)Person or
			 entityThe term person or entity includes one or
			 more individuals, corporations (including not-for-profit corporations),
			 partnerships, associations, labor organizations, legal representatives, mutual
			 corporations, joint-stock companies, trusts, unincorporated associations,
			 trustees, trustees in cases under title 11 of the United States Code,
			 receivers, and fiduciaries.
			3.Visitability
			 requirementIt shall be
			 unlawful for any person referred to in section 2(1)(C) with respect to a
			 covered dwelling unit to fail to ensure that such dwelling unit contains at
			 least one level that complies with the Standards for Type C (Visitable) Units
			 of the American National Standards Institute (ANSI) Standards for Accessible
			 and Usable Buildings and Facilities (1005–ICC ANSI A117.1–2009) and any future
			 revisions thereto.
		4.Enforcement
			(a)Requirement for
			 Federal financial assistanceEach applicant for Federal financial
			 assistance shall submit an assurance to the Federal agency responsible for such
			 assistance that all of its programs and activities will be conducted in
			 compliance with this Act.
			(b)Approval of
			 architectural and construction plans
				(1)SubmissionAny
			 applicant for or recipient of Federal financial assistance for a covered
			 dwelling unit shall submit for approval the architectural and construction
			 plans for such unit to the State or local department or agency that is
			 responsible, under applicable State or local law, for the review and approval
			 of construction plans for compliance with generally applicable building codes
			 or requirements (in this subsection referred to as the appropriate State
			 or local agency).
				(2)Determination of
			 compliance
					(A)Enforcement
			 actionsThe enforcement actions under this subparagraph
			 are—
						(i)reviewing any
			 plans for a covered dwelling unit submitted pursuant to paragraph (1) and
			 approving or disapproving such plans based upon compliance of the dwelling unit
			 with the requirements of this Act; and
						(ii)consistent with
			 applicable State or local laws and procedures, withholding final approval of
			 construction or occupancy of a covered dwelling unit unless and until such
			 compliance is determined.
						(B)Condition of
			 Federal housing assistanceThe Secretary of Housing and Urban
			 Development may not provide any Federal financial assistance under any program
			 administered by such Secretary to a State or unit of general local government
			 (or any agency thereof) unless the appropriate State or local agency thereof
			 is, in the determination of the Secretary, taking the enforcement actions under
			 subparagraph (A).
					(c)Civil action for
			 private persons
				(1)ActionAny person aggrieved by an act or omission
			 that is unlawful under this Act may commence a civil action in an appropriate
			 United States district court or State court against any person or entity
			 responsible for any part of the design or construction of a covered dwelling
			 unit no later than two years after the occurrence or termination of the alleged
			 unlawful conduct under this Act.
				(2)LiabilityIn
			 any action under this subsection for a violation involving architectural or
			 construction plans for a covered dwelling unit that were approved by the
			 appropriate State or local department or agency—
					(A)if such approved
			 plans violate this Act and any construction on such dwelling that violates this
			 Act was performed in accordance with such approved plans, such State or local
			 department or agency shall be liable for such construction in violation;
			 and
					(B)if such approved
			 plans comply with this Act and any construction on such dwelling violates this
			 Act, the person or entity responsible for the construction shall be liable for
			 such construction in violation.
					(d)Enforcement by
			 Attorney GeneralWhenever the Attorney General has reasonable
			 cause to believe that any person or group of persons has violated this Act, the
			 Attorney General may commence a civil action in any appropriate United States
			 district court. The Attorney General may also, upon timely application,
			 intervene in any civil action brought under subsection (c) by a private person
			 if the Attorney General certifies that the case is of general public
			 importance.
			(e)ReliefIn
			 any civil action brought under this section, if the court finds that a
			 violation of this title has occurred or is about to occur, it may award to the
			 plaintiff actual and punitive damages, and subject to subsection (g), may grant
			 as relief, as the court finds appropriate, any permanent or temporary
			 injunction, temporary restraining order, or other order (including an order
			 enjoining the defendant from violating the Act or ordering such affirmative
			 action as may be appropriate).
			(f)ViolationsFor
			 purposes of this section, a violation involving a covered dwelling unit that is
			 not designed or constructed in conformity with the requirements of this Act
			 shall not be considered to terminate until the violation is corrected.
			(g)Attorney’s
			 feesIn any civil action brought under this section, the court,
			 in its discretion, may allow the prevailing party, other than the United
			 States, a reasonable attorney’s fee and costs.
			(h)Effect on
			 certain sales, encumbrances, and rentalsRelief granted under
			 this section shall not affect any contract, sale, encumbrance, or lease
			 consummated before the granting of such relief and involving a bona fide
			 purchaser, encumbrancer, or tenant, without actual notice of a civil action
			 under this title.
			5.Effect on State
			 lawsNothing in this Act shall
			 be constructed to invalidate or limit any law of a State or political
			 subdivision of a State, or of any other jurisdiction in which this Act shall be
			 effective, that grants, guarantees, or provides the same rights, protections,
			 and requirements as are provided by this Act, but any law of a State, a
			 political subdivision thereof, or other such jurisdiction that purports to
			 require or permit any action that would violate this Act shall to that extent
			 be invalid.
		6.Disclaimer of
			 preemptive effect on other actsNothing in this Act shall limit any right,
			 procedure, or remedy available under the Constitution or any other Act of the
			 Congress.
		7.Severability of
			 provisionsIf any provision of
			 this Act of the application thereof to any person or circumstances is held
			 invalid, the remainder of the Act and the application of the provision to other
			 persons not similarly situated shall not be affected thereby.
		
